Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is responsive to U.S. Patent application 17177518 filed on 2/17/2021. 
	This action is made non-final.
Claims 1-22 are pending in this case. Claims 1 and 22 are independent claims.

Claim Objections
Claim 6 objected to because of the following informalities: Claim 6 reads as follows “Serrif and Bornitz disclose the limitations of Claim 5.
Serrif discloses a limitation wherein the at least one entity to receive the digital mail piece is specified in the plurality of mail delivery settings based at least one of the selected recipient, a sender of the physical piece of mail, and a mail type of the physical piece of mail.” This sentence appears to be grammatically incorrect: it appears to be missing the word “on” in front of “one.” Appropriate correction is required.


Drawings
	The drawings filed on 2/17/2021 have been accepted by the Examiner.




	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 22 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 23 of copending Application No. 17177528 . Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference in the claim language is that Claims 1 and 23 of the present application claim an apparatus and claims 1 and 23 of copending Application No. 17177528 claim a method performing identical functions to the apparatus of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, 15-17, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over 20140132625(Serrif) in view of U.S. Pre-grant Publication 20180253687 (Bornitz).

1. An apparatus comprising: at least one processor; 
 a memory coupled to the at least one processor; (See Seriff at [0009]-[0010] where a processor coupled to a memory is disclosed)
 and a digital mailroom application residing in the memory and executed by the at least one processor, the digital mailroom application processing incoming physical mail according to[ a list of ] mail recipients and a plurality of mail delivery settings, (See Serrif at [0007] wherein “A third party retrieves the snail mail and then converts the snail mail into electronic files . . . [t]he electronic files are then made available to the intended recipient over the internet.”  It is further stated in the same paragraph that “[t]he contents are associated with the envelope from which the contents are retrieved. If desired, the intended recipient can select a desired image resolution or quality.” This is held to teach the limitation of delivery settings)
receiving a scan of the physical piece of mail that is a digital mail piece corresponding to the physical piece of mail,  
routing the digital mail piece according to the plurality of mail delivery settings. (See Serrif at [0030] where a piece of mail is scanned for the purpose of forwarding to an appropriate recipient). 
Serrif may not specifically disclose a list of mail recipients the digital mailroom application receiving a selection of a recipient in the list of mail recipients for a physical piece of mail . . . (See Bornitz at [0020]-[0021] where a distribution list of recipients is disclosed. )
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Serrif and Bornitz. The two are analogous to the Applicant’s invention in that both relate to digitizing physical items and forwarding them in digital format. The motivation to add the recipient list of Bornitz would have been that Serrif requires a mechanism for acting as a service to more than a single recipient as is implied by the offering of a service. Having a digital list would have been a way to fulfil that need.

2. Serrif and Bornitz disclose the limitations of Claim 1.
Serrif discloses a limitation wherein the digital mailroom application provides other processing corresponding to the digital mail piece as specified in the plurality of mail delivery settings. (This limitation is held to be taught by any number of items including tracking the delivery data as taught by Bornitz in [0022].)

3. Serrif and Bornitz disclose the limitations of Claim 1.
Serrif discloses a limitation wherein the digital mailroom application correlates the digital mail piece to the physical piece of mail using a globally unique identifier. (See Bornitz at [0102] where unique identifiers associated with the physical items are disclosed. See also Bornitz at [0108] where disclosed is a unique identifier associated with each content interaction. It would have been obvious to one of ordinary skill in the art at the time of invention to associate a unique identifier with any database table as primary keys were well known at the time of invention.)

4. Serrif and Bornitz disclose the limitations of Claim 1.
Serrif discloses a limitation wherein the plurality of mail delivery settings specifies whether to send the digital piece of mail to a document repository. (See Serrif at [0035] the stacks described are held to teach the limitation of a document repository. The user can customize the stacks for “sorting the mail.”)

5. Serrif and Bornitz disclose the limitations of Claim 1.
Serrif discloses a limitation wherein the plurality of mail delivery settings specifies at least one entity to receive the digital mail piece. (See Bornitz at [0093] where forwarding of a digitized message is disclosed.)

6. Serrif and Bornitz disclose the limitations of Claim 5.
Serrif discloses a limitation wherein the at least one entity to receive the digital mail piece is specified in the plurality of mail delivery settings based at least one of the selected recipient, a sender of the physical piece of mail, and a mail type of the physical piece of mail. (See Serrif at [0007] where the intended recipient of the snail mail is revealed at the target of the electronic mail and a class of the mail is also disclosed as a factor in how the digitized mail is presented for delivery.)

7. Serrif and Bornitz disclose the limitations of Claim 5.
Serrif discloses a limitation wherein the at least one entity comprises a person who is an addressee of the physical piece of mail. (See again Serrif at [0007] where the recipient of the digital mail is the intended recipient of the snail (or physical) mail.)

8. Serrif and Bornitz disclose the limitations of Claim 5.
Bornitz discloses a limitation wherein the at least one entity comprises a person who is not an addressee of the physical piece of mail. (This limitation is held to be taught by forwarding. See Bornitz at [0093] where forwarding of a digitized message to other recipients beyond the addressee is disclosed.)

9. Serrif and Bornitz disclose the limitations of Claim 5.
Bornitz discloses a limitation wherein the at least one entity comprises an organization.(See Bornitz at [0044] where individuals and companies are disclosed as mail recipients.)

10. Serrif and Bornitz disclose the limitations of Claim 1.
Bornitz discloses a limitation wherein the plurality of mail delivery settings specifies at least one entity to receive at least one notification relating to the digital mail piece. (See Bornitz at [0013] where it is stated “provide to the recipient of the physical distribution item the delivery notification.”)



11. Serrif and Bornitz disclose the limitations of Claim 10.
Bornitz discloses a limitation wherein the at least one entity to receive at least one notification relating to the digital mail piece is specified in the plurality of mail delivery settings based on at least one of the selected recipient, a sender of the physical piece of mail, and a mail type of the physical piece of mail. (See Bornitz at [0013] where it is stated “provide to the recipient of the physical distribution item the delivery notification.”)

12. Serrif and Bornitz disclose the limitations of Claim 10.
Bornitz discloses a limitation wherein the plurality of mail delivery settings specifies a format for the at least one notification relating to the digital mail piece. (See Bornitz at [0023] where discloses is a  “delivery notification including the stored image of the physical distribution item.” This is held to teach the limitation of a format.)

13. Serrif and Bornitz disclose the limitations of Claim 1.
Serrif discloses a limitation wherein the selection of the recipient is performed by a mail clerk using a user interface in the digital mailroom application. (See Serrif generally at [0007] where it is stated that “[a] third party retrieves the snail mail and then converts the snail mail into electronic files.” Then see Serrif at [0025] where the retrieval of the mail is performed before the mail leaves a USPS sorting facility. The retriever of the mail is properly considered a mail clerk. Accordingly it would be logical for the clerk to select the recipient under which the mail should be filed because the clerk performed the retrieval of the physical mail.)

15. Serrif and Bornitz disclose the limitations of Claim 1.
Serrif discloses a limitation wherein the list of mail recipients and the list of mail delivery settings are received by the digital mailroom application from a company for which the digital mailroom application processes the incoming physical mail. (See Serrif [0025] where a mail delivery service, which is a company, retrieves the mail, and therefor receives the instructions of the user which tech the limitations of settings.)

16. Serrif and Bornitz disclose the limitations of Claim 1.
Serrif discloses a limitation wherein the digital mailroom application comprises a recipient interface that allows a selected recipient on the list of mail recipients to select and change at least one of the mail delivery settings corresponding to the selected recipient.(See again Serrif [0035] where customizable mail stacks are shown.)

17. Serrif and Bornitz disclose the limitations of Claim 1.
Serrif discloses a limitation wherein the digital mailroom application comprises a browser-based user interface for a mail clerk to access the digital mailroom application. (See Serrif at [0042] where a browser based interface is disclosed. The remaining limitation is held to constitute an intended use. Accordingly it would have been obvious to a person of ordinary skill in the art at the time of invention to use a web-based interface for the person handling mail in Serrif, since it discloses a browser based interface, and a retriever of mail at [0025]. The motivation would have been providing that entity a flexible interface that is operable from computer with a web browser.).
19. Serrif and Bornitz disclose the limitations of Claim 1.
Serrif discloses a limitation wherein the plurality of mail delivery settings comprises at least one setting that prevents the digital mail piece from being routed to at least one person. ( This limitation is held to be taught by routing generally, see Serrif at [0030]. With each piece of mail being routed to a specific address, individual or entity, it is understood to be routed to the exclusion of every other addressed entity in the system. This is obvious to any person who has ever received another person’s mail. This limitation requires further narrowing to specify if it is intended to perform a function, described in the specification, such as routing the electronic copies to different individuals within the same address to the exclusion of other individuals at the address.)

23. An apparatus comprising: at least one processor;
 a memory coupled to the at least one processor; (See Serrif at [0009]-[0010] where a processor coupled to a memory is disclosed)
a list of mail delivery settings residing in the memory, wherein the list of mail delivery settings comprises: 
at least one system delivery setting that specifies whether to send a digital mail piece to a document repository; (See Serrif at [0035] the stacks described are held to teach the limitation of a document repository. The user can customize the stacks for “sorting the mail.”)
 a plurality of recipient delivery settings that specifies at least one entity to receive a digital mail piece based on a selected one of the list of mail recipients and that specifies at least one entity to which a notification of the digital mail piece is sent based on a selected one of the [list of] mail recipients and a format for the notification of the digital mail piece; (This is held to teach the limitation of a recipient. See Serrif at [0030] where a piece of mail is scanned for the purpose of forwarding to an appropriate recipient. See Serrif at [0036] where alerts are provided associated with certain mail teaching the limitation of notifications.)

 at least one sender delivery setting that specifies at least one entity to receive a digital mail piece based on a sender of the physical piece of mail corresponding to the digital mail piece and that specifies at least one entity to which a notification of the digital mail piece is sent based on a sender of the physical piece of mail corresponding to the digital mail piece; (See Serrif at [0007] where the intended recipient of the snail mail is revealed at the target of the electronic mail and a class of the mail is also disclosed as a factor in how the digitized mail is presented for delivery.)
 at least one mail type delivery setting that specifies at least one entity to receive a digital mail piece based on a mail type of the physical piece of mail corresponding to the digital mail piece and that specifies at least one entity to which a notification of the digital mail piece is sent based on the mail type of the physical piece of mail corresponding to the digital mail piece (See Serrif at [0007] where the intended recipient of the snail mail is revealed at the target of the electronic mail and a class of the mail is also disclosed as a factor in how the digitized mail is presented for delivery.)
 a digital mailroom application residing in the memory and executed by the at least one processor, the digital mailroom application processing incoming physical mail according to the list of mail recipients and a the list of mail delivery settings, the digital mailroom application receiving a selection of a recipient in the list of mail recipients for a physical piece of mail, receiving a scan of the physical piece of mail that is a digital mail piece corresponding to the physical piece of mail, routing the digital mail piece according to the plurality of mail delivery settings, providing at least one notification of the digital mail piece according to the plurality of delivery mail settings, and performing other processing corresponding to the digital mail piece as specified in the plurality of mail delivery settings. (See Serrif at [0007] wherein “A third party retrieves the snail mail and then converts the snail mail into electronic files . . . [t]he electronic files are then made available to the intended recipient over the internet.”  It is further stated in the same paragraph that “[t]he contents are associated with the envelope from which the contents are retrieved. If desired, the intended recipient can select a desired image resolution or quality.” This is held to teach the limitation of delivery settings)

Serrif may not specifically disclose a list of mail recipients residing in the memory; (See Bornitz at [0020]-[0021] where a distribution list of recipients is disclosed.) 
Serrif may not specifically disclose a format for the notification of the mail piece (See Bornitz at [0023] where discloses is a  “delivery notification including the stored image of the physical distribution item.” This is held to teach the limitation of a format.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Serrif and Bornitz. The two are analogous to the Applicant’s invention in that both relate to digitizing physical items and forwarding them in digital format. The motivation to add the recipient list of Bornitz would have been that Serrif requires a mechanism for acting as a service to more than a single recipient as is implied by the offering of a service. Having a digital list would have been a way to fulfil that need.

Claim 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Serrif in view of Bornitz and if further view of  U.S. Pre-grant Publication 20110046775(Bailey).

14. Serrif and Bornitz disclose the limitations of Claim 1.
Serrif and Bornitz do not disclose a limitation wherein the selection of the recipient is performed automatically by the digital mailroom application analyzing the digital mail piece to determine the recipient of the digital mail piece. 
Bailey discloses this limitation.(See Bailey at [0460] where automated analysis of the addressee is performed by digitally photographing the envelope for the purpose of routing mail to the proper recipient.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Serrif and Bailey. The two are analogous to the Applicant’s invention in that both relate to processing US mail. The motivation to add the automated processes of Bailey to would have been processing higher numbers of mail items as disclosed by Bailey at [0008]. 



18. Serrif and Bornitz disclose the limitations of Claim 1.
Bailey discloses a limitation wherein the digital mailroom application comprises a digital mail analyzer that analyzes a selected digital mail piece and based on the analysis automatically populates at least one field in a user interface of the digital mailroom application. (See Bailey at [0339] where an address is scanned from mail pieces and the associated address information is conveyed to the rest of the system. See also Serrif at Fig. 2 where items are displayed in an interface with “to” and “from” addresses on the front of envelope representations.)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Serrif in view of Bornitz and if further view of  U.S. Pre-grant Publication 20050132010(Muller).
20. Serrif and Bornitz disclose the limitations of Claim 1.
Serrif  and Bornitz do not disclose a limitation wherein the plurality of mail delivery settings comprises at least one setting that assures the digital mail piece is kept for a specified period of time.
Muller discloses this limitation. (See Muller at [0029] where the concept of automatic time-based email deletions is disclosed. See Serrif at [0038] where mail is held for a specific amount of time before shredding.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Serrif and Muller. The two are analogous to the Applicant’s invention in that both relate to digital messaging. The motivation to add the automatic deletions of Muller would have been dealing with mailbox clutter as discussed by Muller at [0003].
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Serrif in view of Bornitz and if further view of Applicant admitted prior art (AAPA).
21. Serrif and Bornitz disclose the limitations of Claim 1.
Serrif discloses a limitation wherein the plurality of mail delivery settings comprises regulatory compliance settings that define processing corresponding to the digital mail piece to assure regulatory compliance. (In Applicant’s Specification at [0060] it is stated that “many companies have specific regulations they must comply with,” and addresses compliance issues “relating to the receipt and disposition of physical mail by defining processing corresponding to the digital mail piece to assure regulatory compliance.”)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to use Serrif’s settings to address regulatory compliance. Without further description of said compliance structures, it is held that regulatory compliance has been admitted by applicant to be a known to companies handling mail, it therefore would have been obvious to nominally address such issues.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Serrif in view of Bornitz and if further view of  U.S. Pre-grant Publication 20150082192 (Kazuhiro).
22. Serrif and Bornitz disclose the limitations of Claim 1.
Serrif and Bornitz may not specifically discloses a limitation wherein the plurality of mail delivery settings specify to send at least one notification to at least one entity when a delivered digital mail piece is not opened for a specified period of time. 
Kazuhiro discloses this limitation. (See Kazuhiro at [0006] where a highlighting feature highlights an email items that has not been opened after a threshold amount of time.) 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Serrif and Kazuhiro. The two are analogous to the Applicant’s invention in that both relate to digital message delivery products. The motivation to add the highlighting of Kazuhiro to Serrif would have been identifying potential bulk mail as taught by Kazuhiro at [0006].

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure is as follows:
US-20080158615-A1 07-2008 Parkos; Arthur J.
US-20140189018-A1 07-2014 Nawaz; Yassir
US-20190205370-A1 07-2019 Zukerman; Erez
US-20140136628-A1 05-2014 Davis, JR.; William Jewell
US-20220261762-A1 08-2022 Irons; Steven W.
US-20050093832-A1 05-2005 Furukawa, Naohiro
US-20170230534-A1 08-2017 HAGER; Martin
US-20130198300-A1 08-2013 Briggman; Chandra A.
US-20220075937-A1 03-2022 Saka; Ratna Paul
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday – Friday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHAN K SHREWSBURY/Examiner, Art Unit 2175
8/25/2022                                                                                                                                                                                                      
	
						/WILLIAM L BASHORE/                                                                                       Supervisory Patent Examiner, Art Unit 2175